per curiam:
Nuevamente nos vemos obligados a suspender a un miembro de la profesión jurídica por incumplir con los requerimientos de este Tribunal como parte de un procedimiento disciplinario instado en su contra. Por los fundamentos esbozados á continuación, se ordena la suspensión inmediata e indefinida del Ledo. Ubaldo Lugo Cruz del ejercicio de la abogacía y la notaría.
I
El Ledo. Ubaldo Lugo Cruz fue admitido al ejercicio de la abogacía el 16 de diciembre de 1971 y juramentó como notario el 26 de abril de 1972.
El 7 de octubre de 2009, la Sra. Aida M. Meléndez Nieves presentó una queja en su contra ante la Comisión de Ética del Colegio de Abogados. En la misma, solicitó que se investigara el comportamiento del licenciado por presuntamente constituir conducta antiética y denigratoria de la profesión legal. Además, solicitó que se le obligara a cumplir con una sentencia emitida por el Tribunal de Primera Instancia y confirmada por el Tribunal de Apelaciones. La *114sentencia en cuestión es producto del pleito Banco Popular de Puerto Rico v. Pedro Juan Montano Rosario, et al., Civil Núm. KICD02-3966, sobre cobro de dinero, ejecución de prenda y ejecución de hipoteca.
Mediante dicha sentencia se condenó al licenciado Lugo Cruz y a su fiadora, el Colegio de Abogados de Puerto Rico, a realizar, por su cuenta y cargo, todas las gestiones de naturaleza legal y notarial conducentes a la inscripción de una propiedad en el Registro de la Propiedad libre de car-gas y gravámenes y a pagar ciertas cantidades por sufrimientos y angustias mentales y honorarios de abogados a favor de las partes demandadas en dicho caso. La quejosa era una de ellas.
La Comisión de Etica refirió la queja a la Secretaría de este Tribunal. Así las cosas, el 12 de agosto de 2010 la Subsecretaría notificó al letrado la queja mediante carta certificada. Le indicó que debía presentar su contestación dentro del término de diez días, a partir del recibo de la comunicación. Sin embargo, esta fue devuelta por el servicio postal por no haber sido reclamada. El 20 de septiembre de 2010 la Subsecretaría le envió una segunda notificación mediante carta certificada con acuse de recibo. Del expediente surge que esta comunicación fue recibida por el licenciado el 21 de septiembre de 2010.
Como el licenciado no presentó su contestación a la queja, el 31 de octubre de 2012 este Tribunal emitió una Resolución concediéndole un término final de cinco días para que hiciera lo propio. En la Resolución se le apercibió que su incumplimiento con la misma podría conllevar sanciones disciplinarias severas, incluyendo la suspensión del ejercicio de la profesión. Esta Resolución se notificó personalmente al licenciado el 26 de noviembre de 2012 mediante un Alguacil de este Tribunal. No obstante, aún el licenciado Lugo Cruz no ha contestado.
*115II
Reiteradamente hemos dicho que todo abogado tiene la obligación de responder oportunamente a los requerimientos de este Tribunal. In re Buono Colón, 187 DPR 379 (2012). Máxime, cuando se trata de un proceso disciplinario sobre su conducta profesional. In re Marqués Latorre, 186 DPR 412 (2012).
Recordemos que el Canon 9 del Código de Ética Profesional, 4 LPRA Ap. IX, exige de todos los abogados el mayor de los respetos hacia los tribunales. Por lo tanto, todo letrado debe responder con diligencia a los requerimientos y órdenes emitidas por este Tribunal. In re Martínez Class, 184 DPR Ap. (2012).
Sin embargo, continuamente nos vemos obligados a suspender a abogados que muestran indiferencia y menosprecio a nuestros requerimientos. In re Buono Colón, supra. Esto, a pesar de que enfáticamente hemos dicho que ante el incumplimiento con el deber de responder nuestros requerimientos y la ignorancia a los apercibimientos de sanciones disciplinarias, procede la suspensión inmediata del ejercicio de la profesión. In re López de Victoria Picornell, 184 DPR Ap. (2012).
III
Precisamente, el licenciado Lugo Cruz ha ignorado nuestros requerimientos. Todavía hoy no ha contestado nuestra Resolución de 31 de octubre de 2012 aun bajo apercibimiento de que la falta de cumplimiento conlleva sanciones tan severas como la suspensión del ejercicio de la profesión.
En vista de lo anterior, se suspende inmediata e indefinidamente al Ledo. Ubaldo Lugo Cruz del ejercicio de la abogacía y la notaría. Se ordena la paralización de la *116Queja Núm. AB-2010-164 y la incautación de su obra y sello notarial. Estos últimos deberán entregarse a la Directora de la Oficina de Inspección de Notarías para la correspondiente investigación e informe. Además, el licenciado deberá notificar a sus clientes que por motivo de la suspensión no puede continuar con su representación legal, y devolverá a estos los expedientes de cualquier caso pendiente y los honorarios recibidos por trabajos no realizados. De igual forma, informará su suspensión a cualquier sala del Tribunal General de Justicia o foro administrativo en el que tenga algún caso pendiente. Estas gestiones deberán certificarse a este Tribunal dentro del término de 30 días a partir de la notificación de esta opinión y sentencia.

Se dictará sentencia de conformidad.